DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	The 4/27/2022 Response [hereinafter "electing Response"]) elects GROUP II, directed to process claims, with traverse, for prosecution on the merits. 
The electing Response identifies claims 1-17 and newly added claims 21-23 as directed to the elected invention. 
The Restriction Requirement is proper, it is maintained, and now it is made Final. 
Absent expressly stating otherwise, this Office Action DOES NOT addresses patentability merits of withdrawn claims.
Statutory Basis of the 35 U.S.C. § 101 Rejections
02.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
35 U.S.C. § 101 Rejections of the Claims -- Patent Subject Matter Ineligible 
03.	Claims 1-17 and 21-23 are rejected under 35 U.S.C. § 101 as patent subject matter ineligible.
A claim that is directed to a Law of Nature, a Natural Phenomenon, or an Abstract Idea (which are the "three specific [judicial] exceptions to [35 U.S.C.] § 101's broad patent-eligibility principles." See Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010)) is patent subject matter ineligible, under 35 U.S.C. § 101, UNLESS it "recite[s] additional elements that amount to significantly more than [a] judicial exception." See, for example, M.P.E.P. § 2106.III, SUMMARY OF ANALYSIS AND FLOWCHART. 
Independent claim 1 and claims depending therefrom are directed to "replacing in a layout," and independent claim 10 and claims depending therefrom are directed to "computer-readable media."  These claims have the scope of using a computer to implement the mental process of generating a layout design of a semiconductor device. As such, these claims would still be directed to a mental process. See, for example, M.P.E.P. § 2106.04(a)(2).III.B describing the judicial precedents holding a claim that encompasses a human performing process steps mentally, with or without physical aid, as reciting a "Mental Process," which is a form of an "Abstract Idea." And see, for example, M.P.E.P. § 2106.04(a)(2).III.C describing situations wherein judicial precedents hold a claim that requires a computer as still reciting a "Mental Process." 
Claims 1-17 and 21-23, therefore, do not require "[the manufacturing of] the semiconductor device … according to the layout design," let alone requiring the "recit[ing of] additional elements that amount to significantly more than [a] judicial exception" for these claims to be patent subject matter eligible under 35 U.S.C. § 101. See M.P.E.P. § 2106.III. 
Claims 1-17 and 21-23, therefore, are directed to an Abstract Idea without requiring "additional elements that amount to significantly more than [a] judicial exception" and, they, therefore, are not patent subject matter eligible under 35 U.S.C. § 101. See M.P.E.P. § 2106.III. 
Accordingly, claims 1-17 and 21-23 are rejected under 35 U.S.C. § 101 as patent subject matter ineligible.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
CONCLUSION
04.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814